DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner acknowledges applicant’s amendments to claims 1-6, 8, 9, 11-18, and 20-22 filed October 20, 2021.  Claims 7, 10, and 19 are withdrawn.
Affadavit or Declaration Under 37 CFR 1.131(a)
After further review of the affidavit filed on March 12, 2020, the affidavit appears to only provide support for inventor Scott Sullivan to have conceived or invented the embodiment in Figure 10 of Webb et al. US 8,146,966, and has not provided any factual information regarding the other embodiments disclosed in Webb et al.  Therefore, the embodiment in Figure 7 of Webb et al. has been applied to claims 1-3 and 6 below under 35 U.S.C. 102(e).
Claim Objections
Claims 1, 4, 5, and 21 are objected to because of the following informalities:  
In regards to claim 1, line 9, the phrase “perpendicular with said depth” should be changed to “perpendicular to said depth.”
In regards to claim 4, line 10, the phrase “perpendicular with said depth” should be changed to “perpendicular to said depth.”
In regards to claim 5, lines 5 and 6, the phrase “wherein said rear wall includes a mounting feature, wherein said mounting feature is at least one notch” should be changed to “wherein said rear wall includes at least one notch,” in line 8, the phrase “said mounting feature” should be changed to “said at least one 
In regards to claim 21, lines 11 and 12, the phrase “and wherein said dead latch platform is operatively connected to said at least one notch” should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “a mounting feature”, and the claim also recites that the mounting feature is “at least one notch” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
In regards to claim 21, lines 11 and 12, it is unclear how the phrase “said dead latch platform is operatively connected to said at least one notch” further limits the limitations in lines 10 and 11 that set forth that the at least one hook of the dead latch platform is engageable with the at least one notch of the housing.  It is suggested that the phrase “said dead latch platform is operatively connected to said at least one notch” be removed from the claim.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Webb et al. (US-8146966).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention 
In regards to claim 1, Webb et al. discloses a strike assembly for operating in conjunction with a spring latch 24 and a dead latch 14 of a lockset 25, said strike assembly comprising: a) a housing 10 including a rear wall 18, a longitudinal length (see Figure 7 below), and a latch receiving cavity defined therein (see Figure 7 below), wherein said rear wall includes a mounting feature 55, and wherein said latch receiving cavity includes a depth extending in a direction perpendicular to said longitudinal length (see Figure 7 below); and b) a positioning member 20B engagable with said mounting feature (fasteners 52 of the positioning member are engagable with the mounting feature, Figure 7), and wherein said positioning member is adjustably positionable relative to said housing in a direction parallel with said longitudinal length of said housing and perpendicular to said depth of said latch receiving cavity (Col. 4, lines 65-67 and Figure 7).

    PNG
    media_image1.png
    483
    840
    media_image1.png
    Greyscale

In regards to claim 2, Webb et al. discloses that the lockset is a mortise lockset (the lockset is considered as a mortise lockset because it is set within a hole or mortise of a door, Figures 4 and 5).
In regards to claim 3, Webb et al. discloses that said mounting feature is at least one notch (tapped bores or tapped openings 55 because it is an angular cut, indentation, or slit in an object, surface, or edge, see definition of “notch” in Dictionary.com NPL).
In regards to claim 6, Webb et al. discloses that said positioning member includes a nose tang (see Figure 7 above, with this portion of the positioning member being considered as a nose tang since it projects from the remainder of the body of the positioning member).
Allowable Subject Matter
Claim 4 would be allowable if amended in accordance with the claim objection above.
Claims 5 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8, 9, 11-18, 20, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 4, 5, 8, 11, 13, 16, 21, and 22.
In regards to claims 4 and 5, Helmar (US-5484180) fails to disclose that the positioning member includes at least one hook that is enageable with the mounting feature.  The examiner can find no motivation to modify the device of Helmar without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
 In regards to claim 8, Helmar (US-5484180) fails to disclose that the dead latch platform 21 is adjustably positionable relative to the housing 20 in a direction perpendicular to the depth of the cavity and parallel to the longitudinal length.  The dead latch platform of Helmar is adjustably positionable or movable relative to the housing along a direction of rotation, and not in the direction as recited in the claim.  The examiner can find no motivation to modify the device of Helmar without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 11, Milo (US-7010947) fails to disclose that the dead latch platform 44 is adjustably positionable relative to the housing 32 in a second direction perpendicular the first direction.  The dead latch platform of Milo is adjustably positionable or movable relative to the housing along a direction parallel to the first direction.  The examiner can find no motivation to modify the device of Milo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 13, Milo (US-7010947) fails to disclose that the platform mount includes at least one hook and the at least one hook engages the mounting feature.  The examiner can find no motivation to modify the device of Milo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 16, Milo (US-7010947) fails to disclose that the dead latch platform is pivotably connected to the housing.  The examiner can find no motivation to modify the device of Milo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claims 21 and 22, Milo (US-7010947) fails to disclose that the platform mount includes at least one hook and the at least one hook engages with the housing.  The examiner can find no motivation to modify the device of Milo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Based on applicant’s amendments to claims 1-3 and 6 and after further review of the affidavit (see Paragraph 3 above), new rejections of these claims under 35 U.S.C. 102 (e) with Webb et al. (US-8146966) are set forth above.
In light of applicant’s amendments to claim 21, the rejection of claim 21 under 35 U.S.C. 112, second paragraph, set forth in the previous Office Action is withdrawn.
In light of applicant’s amendments to claims 5 and 21, new rejections under 35 U.S.C. 112, second paragraph, and corresponding claim objections are set forth above.
Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 19, 2022